                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 ALEX DEMETRIUS MCMILLIAN,                         :

        Petitioner,                                :

 vs.                                               :   CIV. ACT. NO. 1:18-cv-369-TFM-N

 MARY COOKS,                                       :

        Respondent.                                :

                                              ORDER

       Pending before the Court is the Report and Recommendation of the Magistrate Judge. See

Doc. 12, filed 11/16/18). Plaintiff filed his objections on November 26, 2018. See Doc. 13. After

due and proper consideration of all portions of this file deemed relevant to the issues raised, and a

de novo determination of those portions of the Report and Recommendation to which objection is

made, the Report and Recommendation is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that McMillian’s petition for habeas corpus relief under 28

U.S.C. § 2254 is DISMISSED with prejudice. Additionally, the remaining motions (Docs. 2, 8,

10) are denied as moot. It is further ORDERED that McMillian is DENIED a Certificate of

Appealability in relation to this final adverse order. Finally, the Court certifies that any appeal of

this order would be without merit and therefore not taken in good faith. Therefore, McMillian is

not entitled to proceed in forma pauperis on appeal.

       A final judgment shall be entered separately.

       DONE and ORDERED this 28th day of December, 2018.

                                                       /s/ Terry F. Moorer
                                                       TERRY F. MOORER
                                                       UNITED STATES DISTRICT COURT



                                             Page 1 of 1
